      Case 4:19-cv-00226 Document 157 Filed on 05/21/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN THE UNITED STATES DISTRICT COURT                             May 21, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                         §
                                                §
                                                §
                      Plaintiffs,               §
                                                §
VS.                                             §           CIVIL ACTION NO. H-19-226
                                                §
HARRIS COUNTY, TEXAS, et al.,                   §
                                                §
                      Defendants.               §

                                            ORDER

       On May 28, 2020, at 10:30 a.m. CDT, the court will hold a hearing by Zoom to discuss

the proposed scheduling order, discovery, and other next steps. The court invites interested

nonparties, specifically District Attorney Kim Ogg, Chief Public Defender Alex Bunin, and

Administrative Judge Herb Ritchie, to attend and participate.

       A Zoom link will be provided early next week.

               SIGNED on May 21, 2020, at Houston, Texas.


                                                          _______________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge
